Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 1 of 10 PagelD: 119

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

 

 

 

ROBERT MCKEON, Civil Action No. 3:19-cv-08536-MAS-ZNQ
Judge Michael A. Shipp
Plaintiff,
Filed Electronically via ECF
Vv.
CITY OF ASBURY PARK, MAYOR JOHN DEFENDANTS’ BRIEF IN
MOOR, AND MICHAEL CAPABIANCO, SUPPORT OF MOTION TO ENFORCE
SETTLEMENT AGREEMENT
Defendants.

 

AND NOW come Defendants, City of Asbury Park, Mayor John Moor, and Michael
Capabianco (collectively “Defendants”), by and through their attorneys, Florio Perrucci Steinhardt
Cappelli Tipton & Taylor, LLC, hereby file the within Memorandum of Law in support of

Plaintiffs’ Petition to Enforce Settlement Agreement.

FACTUAL BACKGROUND

Plaintiff, Robert McKeon, (“Plaintiff”) filed a three count civil action complaint in the New
Jersey Superior Court, Monmouth County, Docket MON-L-0537-19 against the City of Asbury
Park (“City”), Mayor John Moor (“Mayor”) and Michael Capabianco (“City Manager”),
(collectively “Defendants”) alleging violation of the Conscientious Employee Protection Act,
N.J.S.A. 34:19-1 et seq. (“CEPA”); unlawful reprisal in violation of the New Jersey Law Against
Discrimination, N.J.S.A. 10:5-12(d) (LAD), violation of the Family and Medical Leave Act, 29
U.S.C. 2601 et seq. (“FMLA”), (“Complaint”) Defendants removed the Complaint to the United

States District Court of New Jersey on March 14, 2019 [1].
Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 2 of 10 PagelD: 120

The City is governed by the Faulkner Act, also known as the Optional Municipal Charter
Law, under the Council-Manager form of government with the City Manager serving as the chief
executive and administrative official of the City.

The City hired Plaintiff who is a licensed attorney in the State of New Jersey in July of
2014 as the Director of Property Improvement and Neighborhood Preservation, which included
oversight of a number of code enforcement and housing inspectors. Plaintiff was not a licensed
inspector until approximately 2016 and had no prior experience in code inspection. Plaintiff
alleged that beginning in 2017 he believed certain City housing inspectors were not carrying out
inspections and that he attempted to correct the housing inspectors’ deficiencies. Plaintiff alleged
the City Manager and Mayor intentionally frustrated his efforts by covering up employees’ conduct
and discontinuing certain programs in his department. Plaintiff claims that when he objected, the
Defendants began to take retaliatory actions against him to force him out of his job.

Plaintiff is still receiving his salary and benefits per the terms of the settlement Term Sheet.

On June 6, 2018, Plaintiff was served with a Notice of Discipline by the City seeking a
ninety (90) day suspension for failure to report to motor vehicle incidents or to report them to his
supervisor. Plaintiff then requested time off to deal with “extreme stress and anxiety” which he
alleges was caused by the Defendants. He applied for and was granted FMLA leave on June 18,
2018. Plaintiff alleged he received ten (10) weeks of counselling and treatment from his primary
care physician and psychologist and that both doctors cleared him to return to work on August 30,

2018.
Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 3 of 10 PagelD: 121

In response to Plaintiff's request to return to work, the City requested Plaintiff undergo an
independent psychological examination pursuant to his union contract from a treating physician
which would be paid for by the City. Plaintiff refused to undergo said examination.

Plaintiff filed an internal complaint of retaliation, harassment, discrimination and hostile
work environment on August 24, 2018 upon the City. The New Jersey Intergovernmental
Insurance Fund (“NJIIF”), the insurer of Defendants, retained the law firm of Florio Kenney Raval,
LLP (“FKR Report”) to conduct an independent investigation into the discrimination, harassment
and retaliation claims of Plaintiff, specifically, Plaintiff's Notice of Claim letter dated August 24,
2018 whereby he alleged he was forced to endure a hostile work environment because he was
intimidated, bullied and subjected to aggressive behavior by various staff members and that the
City Manager and the Mayor were complicit in the conduct.

The Florio Kenney Raval, LLP sixty-seven (67) page report (“Florio Report”) concluded,
“with respect to McKeon’s several allegations, none are substantiated. Therefore, the City need
not take further action with respect to McKeon’s complaints. The City should consider
investigating whether McKeon violated the NJLAD or applicable City policies. We make this
recommendation based upon our interviews during this investigation, which revealed the female
code enforcement employees may have been treated differently than the male code enforcement
employees.” Investigative Report at 67.

Plaintiff submitted another letter dated September 25, 2018 again alleging that certain
employees within his department and the City Manager committed violations of the City code,
state law and internal and departmental policies and procedures. Plaintiff claimed to have reported
the alleged conduct to the City Manager and alleged the City Manager retaliated by seeking a

ninety (90) days suspension, which Plaintiff asserted was excessive.
Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 4 of 10 PagelD: 122

On November 13, 2018, Plaintiff was served with a Preliminary Notice of Disciplinary
Action (“PNDA”) consisting of nine (9) charges alleging various acts of misconduct dated March
10, 2018. Administrative hearings were held on April 2, 3 and 9, 2019 before Hearing Officer
Alan Genitempo, Esquire. The hearing officer findings and recommendations were issued by a
written report dated August 20, 2019. (“F&R Report”)

SETTLEMENT

A settlement conference was held before Magistrate Judge Zahid N. Quraishi on August

22, 2019 [11]. The matter was settled, and the parties executed a hand-written settlement term

sheet (“Term Sheet”) (Exhibit A) The Term Sheet states as follows:

On this 28th day of August 2019, the parties hereby agree as follows:

e McKeon to release all claims against defendants

e McKeon to be continued on the payroll with full pay and benefits including pension
withholdings & all deductions

e Full medical benefits for McKeon from 7/1/20 through McKeon’s 65th birthday

e Payment of attorney’s fees to Schall & Barasch in the amount of $65,000

e Payment of $70,000 to McKeon

e Mutual non-disparagement clause and indemnification of any claims assert against
McKeon within scope of employment

e Removal of all pending disciplinary charges from McKeon’s personnel file

e Removal of Management Review Plan

e Letter of Resignation effective 6/30/20 to be held in escrow

e McKeon to withdraw all complaints against Capabianco

e McKeon withdrawal of complaints against Melody Hartgrove [City clerk responsible
for OPRA responses]

e No additional OPRA requests or issues related to civil litigation by McKeon

e Withdrawal of pending OPRA requests related to civil litigation

e Plaintiff to remove furniture by 9/30/19 [completed]

e Draft settlement agreement to be provided to plaintiff's counsel by October 3, 2019

e Payment of Settlement money after 30 days of execution of agreement
Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 5 of 10 PagelD: 123

The Term Sheet was executed by:

Plaintiff, Robert McKeon [who is a licensed attorney in the State of New Jersey]
Patricia Barasch, Esquire, attorney for Plaintiff

Michael Capabianco, City Manager [former-resigned subsequent to execution
Eric Nemeth, Esquire, General Counsel for the NJIIF, insurer of City

Following approval of the settlement terms by the NJIIF council, a proposed Settlement
Agreement and Mutual General Release (D-SAMGR #1) was forwarded to Plaintiff's counsel on
October 4, 2019. (Exhibit B). On October 24, 2019 defense counsel received a red lined version
of the SAMGR from Plaintiffs counsel (“P-SAMGR#2) adding such things as reservation of rights
to bring legal malpractice claims complaints against any attorney’s representation of Plaintiff [as
a City employee] in an unrelated Palubinskas lawsuit and ethics complaints against any attorneys
in this matter or other matters. In other words, Plaintiff added in language preserving his right to
sue and/or bring ethic charges against the insurer, NJIIF’s general counsel, Eric Nemeth. This is
clearly without basis and demonstrates Plaintiff's continued bad faith. This matter is settled. That
includes a full release of the Defendants, NJIF and their attorneys, officers etc... as is standard
release language. Plaintiff also altered the OPRA provision of the release limiting it to only
“identical OPRA requests being withdrawn.” Again, clear sign Plaintiff has no intention of settling
this matter and is attempting to carve out language to continue it after he receives the settlement
money and benefits. These are just some of the unacceptable changes Plaintiff made to D-
SAMGR#1. The changes were not accepted (only minor language modifications) and Plaintiff
was sent the accepted changes on December 4, 2019. (Exhibit C) On December 19, 2019,

Plaintiff's counsel advised Plaintiff will not execute the settlement agreement. (Exhibit D)
Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 6 of 10 PagelD: 124

Of significance is the fact that the City Manager, Michael Capabianco, resigned October
28, 2019. Thereafter Plaintiff went on an aggressive campaign of trying to meet with the Mayor
in an attempt to get his job back despite Plaintiffs obligation to submit a letter of resignation per
the Term Sheet to the City upon execution of a settlement agreement. Plaintiff even went so far
as to petition this Court to order the Mayor to be present at a settlement conference with the Court
that Plaintiff requested. Defendant filed an objection and the Court telephone conferenced the issue
on February 6, 2020 [22] [23] [24].

On March 2, 2020 Plaintiff emailed a “clean” copy (Exhibit E) of a settlement agreement
which defense counsel did a compare with Defendant’s original settlement agreement (D-SAMGR
#1) (Exhibit F) and hereafter known as “Working Copy” (Exhibit G).

Defendant will address its comments and arguments for enforcement from the Working
Copy. (Exhibit G)

1. First Paragraph — Plaintiff added Mayor John Moor and Michael Capabianco. They are
employees of the City. The City is insured by the NJIIF. Neither Moor nor Capabianco are
“entering into” the settlement agreement. Only the City is “entering into” the settlement
agreement, which encompasses Moor and Capabianco as employees of the City. Thus, only
the City Manager (Capabianco) and NJIIF counsel (Eric Nemeth) are signators to the Term
Sheet on behalf of the City. Their names are not required in paragraph #1 nor in the
signature lines. Only the current City Manager and the NJIIF counsel are signators on
behalf of the City and NJIIF as the insurer.

Defendant has deleted John Moor and Michael Capabianco from the first Paragraph.

2. First Paragraph — Plaintiff added Mckeon’s “heirs, executors, administrators, successors
and assigns” as parties to the settlement agreement. They are not. Defendant removed
them.

3. Paragraph #1 (a) Defendant’s included “hold harmless” which Plaintiff wishes to remove.;
(b) Plaintiff is attempting to limit the release to only those claims actually asserted in the
Civil Action. Defendant’s language includes inclusive language for all claims and causes
of actions “of any form or kind whatsoever, whether vested or contingent, which Releasor
has or may have against Releasees from the beginning of time through the date of this
Agreement.” The Term Sheet requires release of “all claims” against the defendants. It is
Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 7 of 10 PagelD: 125

not limited to only those actually asserted in the Civil Action. It includes those which could
have been also.

4. (a) Paragraph #1, second paragraph refers to OPRA issue. Term Sheet states, “withdrawal
of pending OPRA requests related to civil litigation and no additional OPRA request or
issues related to civil litigation by McKeon.”

Defendants language in the settlement agreement is, “agrees to refrain from filing any
future OPRA or common law requests for information that relate in any way to Claims
asserted in the civil Action, Claims he could have asserted through the date of this
Agreement or Plaintiff's employment with the City.

Plaintiff's language which is NOT acceptable is, “agrees to refrain from filing any future
OPRA or common law requests for information that are identical to those OPRA requests
being withdrawn as per (c) above. Nothing herein shall be construed to limit McKeon’s
rights as a citizen of the City of Asbury Park to file future OPRA requests.

Plaintiffs language does not encompass the OPRA request in the Term Sheet; Defendants’
language does.

(b) Plaintiff added an all-encompassing mutual release. Defendants’ have no counterclaim
against Plaintiff in the Civil Action and agreed, per the Term Sheet, to remove all pending
disciplinary charges from McKeon’s personnel file and to remove the management review
plan which is included in the highlighted yellow section of Paragraph #2. The Term Sheet
does NOT include a release from Defendants.

5. (a) Paragraph #2 - The litigation is defined in the settlement agreement as “Civil Action”;
not “litigation” therefore Plaintiff's references to “litigation” are deleted and “Civil Action”
re-inserted.

(b) Paragraph #2 — Defendant will not accept Plaintiff's language, “connected to” the Civil
Action because the settlement agreement releases all claims, whether asserted or not that
refer or relate to the Civil Action. Defendant’s language, “including but not limited to
those associated with the Civil Action,” back into the settlement agreement.

6. (a) Plaintiff added a #3 titled ‘CONTINUED EMPLOYMENT AND BENEFITS TO
McKeon” which Defendant deleted. The Term Sheet provides for Plaintiffs resignation
upon execution of this agreement to be held in escrow. Plaintiff added and Defendants
deleted language that Plaintiff will continue in his employment. Plaintiff added that the
City “shall continue Plaintiff's employment as a salaried employee”. Defendant deleted
that language as it is not in the Term Sheet which requires McKeon to resign. Defendants’
language reads, “the City shall continue McKeon on the City’s payroll at his current
salary....”” This mirrors the Term Sheet language.
Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 8 of 10 PagelD: 126

(b) Plaintiff then added language to vacate the August 20th, 2019 F&R Report and
the Florio Report. Defendant removed this language as it is not in the Term Sheet. The
Term Sheet agreed to remove pending disciplinary charges from McKeon’s personnel file
and remove the management review plan both of which are in the settlement agreement.

(c) Plaintiff included language to get all annual increases negotiated by his union. This
language is not in the Term Sheet and has been deleted by Defendants. The Term Sheet
states McKeon shall be “continued on the payroll with full pay and benefits including
pension withholdings and all deductions.”

(d) Plaintiff added McKeon would be entitled to insurance through the NJIIF as an
employee of the City through his retirement. This is not a term in the Term Sheet. McKeon
will resign effective June 30, 2020 and will no longer be entitled to insurance coverage
through the City’s insurer. McKeon remains covered for claims which have arisen or may
arise from when he was an ACTIVE employee of the City.

7. Paragraph #3 (Plaintiff made it #4). Plaintiff added language, “except that such benefits
shall inure to and give rise to a claim by his estate for the value of such benefits in the event
of McKeon’s death prior to all benefits contemplated hereunder having been paid by the
City.” There is no language in the Term Sheet addressing benefits continuing payments
to McKeon’s estate. This language has been deleted by Defendants.

8. Paragraph 8 (Plaintiff changed it to #9). Non-Disparagement. Plaintiff removed City
officials and employees and limited it to the City, Moor and Capabianco. It is simply
stupid. The “City” is comprised of its officials and employees. Then McKeon reserved
his “first amendment” rights to free speech. The Term Sheet requires a, “mutual non-
disparagement clause”. There are no carve outs. Defendant removed all of Plaintiff's
language and re-inserted a standard language non-disparagement clause.

9. Paragraph 10 is a standard indemnification clause which Plaintiff removed, and Defendant
re-inserted for any claims which have been released which Defendants must defend again.

10. Paragraph 11. Plaintiff added language he could reopen and or refile his claims, suit or
other proceedings in the event of a default under the settlement agreement. Defendant
crossed this off. Plaintiff's remedy would be a motion to enforce settlement.

Attached hereto is Defendants’ “Clean Final Copy” (Exhibit H), which Defendants request

this Honorable Court order Plaintiff to execute.
Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 9 of 10 PagelD: 127

LAW

Defendant’s Motion to Enforce Settlement must be granted because the signed August 28,
2019 Settlement Agreement is a contract that must be enforced.

The August 28, 2019 Settlement Agreement is a written document that was signed by
Plaintiff Robert McKeon, his attorney, Patricia Barasch, and by City Manager, Michael
Capobianco, and Insurance Counsel, Eric Nemeth. See August 28, 2019 Settlement Agreement at
Exhibit __. A settlement agreement between parties is a contract governed by basic contract
principles and must be enforced. Capparelli v. Lopatin, 459 N.J. Super. 584, 603-04, 212 A.3d
979, 991-92 (App. Div. 2019).

When the parties agree to the essential terms, a settlement agreement exists. Mosley v.
Femina Fashions Inc., 356 N.J. Super. 118, 126, 811 A.2d 910 (App.Div.2002), certif. denied, 176
N.J. 279 (2003). Whenever an agreement contains the principal terms required to resolve the

dispute, it must be enforced. Willingboro Mall, Ltd. v. 240/242 Franklin Ave., L.L.C., 421 NJ.

 

Super. 445, 453, 24 A.3d 802 (App.Div.2011), aff'd 215 N.J. 242, 71 A.3d 888 (2013).

Plaintiff assented to the terms contained in the August 28, 2019 Settlement Agreement by
personally signing the agreement. When the “parties express their intent in language in [a]
settlement agreement and were represented by skilled attorneys, [the] court should not look beyond

that language to understand [the] agreement.” Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,

 

282 (3d Cir. 2014) (citing Lubrizol v. Exxon Corp., 871 F.2d 1279, 1283 (Sth Cir. 1989)). Here,
the terms of the agreement are clear, and review of the plain language therein demonstrates that
Plaintiff is now attempting to breach the essential terms and to inject new unnegotiated terms in

order to improve his own financial outcome from the case.
Case 3:19-cv-08536-MAS-ZNQ Document 26-3 Filed 03/06/20 Page 10 of 10 PagelD: 128

SETTLEMENT

The settlement was reached after lengthy litigation and negotiation, during which time,
Plaintiff, an attorney himself, was also represented and advised by competent counsel. The
settlement was reached following a meeting of the minds and mutual assent to the terms therein.
Plaintiff's delay in finalizing the settlement, disregard for the principal terms of the agreement,
and improper attempt to insert new and unnegotiated terms into the final agreement represent a
breach of the settlement contract. “...[A]bsent a demonstration of ‘fraud or other compelling
circumstances a court should enforce a settlement agreement as it would any other
contract.” Capparelli v. Lopatin, 459 N.J. Super. 584, 603-04, 212 A.3d 979, 991-92 (App. Div.

2019) (quoting Pascarella v. Bruck, 190 N.J. Super. 118, 124-25, 462 A.2d 186 (App. Div. 1983)).

Defendants are therefore entitled to enforcement of the settlement agreement as a matter

of law.

CONCLUSION

Based upon the foregoing, Defendants, respectfully request that this Court grant its Petition

to Enforce Settlement Agreement.

Respectfully submitted,

FLORIO PERRUCCI STEINHARDT
CAPPELLI TIPTON & TAYLOR, LLC
Attorneys for Deft 4

 

10
